Citation Nr: 1213944	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-39 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The appellant testified at a videoconference hearing before a Veterans Law Judge in September 2010.  A transcript of that proceeding is of record and has been associated with the claims file.

The Board notes that the issues currently on appeal were previously before the Board in November, 2010, on which occasion they were remanded for further development.  With regard to the issue of entitlement to service connection for bilateral hearing loss the development requested has been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, with regard to the issue of entitlement to service connection for an acquired psychiatric disorder the claims file reflects that further RO action is warranted even though such will, regrettably, further delay an appellate decision.  Accordingly, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran's bilateral hearing loss has not been shown to be causally or etiologically related to active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated February 2006, May 2006, November 2010 and January 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of his appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as organic diseases of the nervous system, like sensorineural hearing loss, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The U.S. Court of Appeals for Veterans Claims has held that for service connection to be awarded, there must be: 1) medical evidence of a current disability; 2) medical evidence, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Veteran first claimed entitlement to service connection for bilateral hearing loss in December 2005.  The RO denied entitlement to service connection for that condition in a September 2006 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in January 2007.  In October 2008 the RO issued a Statement of the Case (SOC), and in December 2008 the Veteran filed a Substantive Appeal (VA Form 9).  The Veteran's claim first came before the Board in November 2010, on which occasion it was remanded for further development.  The requested development has been completed, and no further action is necessary to comply with the Board's remand directives on that issue.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claim of entitlement to service connection for bilateral hearing loss is once again before the Board.  

The relevant evidence of record includes service treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.  The Veteran's service treatment records show that his hearing was testing both on entry and separation from service.  In this regard, the Board notes that prior to November 1, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As the Veteran's entrance examination and separation examination are from after November 1, 1967, no conversion is necessary.  His July 1968 entrance examination indicates audiometric readings as follows.  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
15
5
0
-
0

His December 1970 separation examination indicates audiometric readings as shown below.  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
30
LEFT
15
15
15
15
15

Service treatment are otherwise negative for any treatment or reports of hearing loss.  

Post-service treatment records are also negative for findings associated with hearing loss until August 2006, at which time the Veteran was afforded a VA examination in support of his claim of entitlement to service connection for bilateral hearing loss.  In his report, the examiner stated that the in-service entrance and separation examination findings are evidence that the Veteran had normal hearing at both enlistment and discharge.  The Veteran reported that he has trouble hearing when people are speaking to him and that his hearing loss had its onset in 1968.  The examiner noted that the Veteran served as a rifleman and that he drove trucks following discharge.  Upon physical examination, the Veteran's auditory thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
40
45
LEFT
25
30
35
35
40

The examiner noted that the average puretone threshold for the right ear was 36 decibels, with the average for the left ear being 35 decibels.  Further, speech recognition scores were 100 percent for the right ear and 100 percent for the left ear.  The examiner noted that the Veteran had mild sensorineural hearing loss above 500 hertz, but stated that the Veteran's current hearing loss was not due to reported military noise exposure.

During his September 2010 hearing before a Veterans Law Judge the Veteran reported that he did not receive a separation examination.  He reported exposure to significant noise during basic training.  He stated that he had additional noise exposure from military trucks that he had to drive during service and that after service he was told that he often could not hear what people said to him.  

In November 2010 the Veteran was afforded an additional VA examination in support of his claim.  During that examination the Veteran reported that he has difficulty with conversation in noise and that he often has to ask people to repeat themselves.  The examiner indicated having reviewed the claims file at the beginning of his report.  He noted that the Veteran's entrance and separation examinations demonstrated normal hearing at enlistment and discharge, with no significant shifts.  However, the examiner also noted that the discharge examination showed possible elevated thresholds, which he stated are consistent with collapsing canals due to misplaced ear phones.  He stated that there were no notes concerning ear or hearing concerns in the Veteran's service treatment records.  Upon physical examination, the Veteran's auditory thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
40
45
LEFT
30
30
30
35
40

The examiner noted that the average puretone threshold for the right ear was 36 decibels, with the average for the left ear being 34 decibels.  Further, speech recognition scores were 98 percent for the right ear and 98 percent for the left ear.  The examiner noted that the Veteran had mild sensorineural hearing loss in both ears.  In a December 2010 addendum the examiner stated that the Veteran's hearing loss is less likely than not caused by or a result of military noise exposure.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's assertions of experiencing hearing loss in service and since that time are found to be capable of lay observation, and thus constitute competent evidence.  The Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board must now consider the credibility of such evidence.  In this case, the Board finds that the Veteran's statements are not credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  In this regard, the Board notes that there is an absence of documentation regarding the presence of any hearing loss for many years following service and that this weighs against the credibility of the Veteran's assertions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a lengthy period of time with absence of medical complaints for a condition can be considered as a factor in resolving a claim); see also Mense v. Derwinski, 1 Vet. App. 354, 256 (1991) (affirming the Board's denial of service connection where the Veteran failed to account for a lengthy period of time between service and initial symptoms of disability).  Moreover, the Board notes that the Veteran's separation examination indicates that the Veteran's hearing was normal at the time of his separation from service, as noted by two separate VA examiners.  In light of these factors, any current statements to the effect that he has had hearing loss since service, while competent, are not deemed to be credible.  

Even though the Veteran had exposure to acoustic trauma in service, the medical evidence does not show any findings of hearing loss until more than 35 years after the Veteran's discharge from service.  The Veteran is not entitled to presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309, as the first diagnosis of hearing loss is not until many years after service.  The record also does not show any probative evidence of chronic symptomatology of hearing loss since service.  Moreover, with regard to entitlement to service connection on a direct basis, the Board notes that there is a lack of documented or claimed continuous symptomatology since active service.  The lack of documented complaints or treatment for more than 35 years following his military discharge is highly probative.  Accordingly, continuity of symptomatology is not established.  

Finally, the Board also notes that the record contains two separate VA examination reports, wherein examiners determined that it was less likely than not that the Veteran's hearing loss began during service or is otherwise related to service and presented a thorough rationale for his opinion.  As such, and due to the negative separation examination, an association between current hearing loss and service is not established by either the competent evidence or the Veteran's own statements.

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of a current disability and of a relationship between that disability and injuries, diseases or events in service.  

In sum, the most persuasive and probative evidence of record fails to demonstrate that the Veteran's bilateral hearing loss began during service or is otherwise causally related to any incident of active service.  As there is a preponderance of evidence against the claims, the benefit-of-the-doubt rule is not applicable and the Board finds that service connection is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


REMAND

The Veteran has also claimed entitlement to service connection for an acquired psychiatric disorder.  The Board finds that additional development is necessary with respect to this claim.  Accordingly, further appellate review will be deferred and the claim is remanded to the RO/AMC for further action as described below. 

The Board notes that during the pendency of this appeal, VA regulations pertaining to the requirements for establishing service connection for PTSD were liberalized.  The amendment, however, only pertains to claimed stressors related to a "veteran's fear of hostile military or terrorist activity."  75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).  As the Veteran's claimed stressor does not relate to hostile military or terrorist activity this amendment is not for application.  

In his various statements regarding his claimed stressor(s), the Veteran reported several in-service events, including physical assaults.  The Veteran has asserted that these events resulted in posttraumatic stress disorder.  

Cases involving allegation of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the appellant complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that alternative evidence be sought.  Id.

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on an in-service personal assault, evidence other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2011). 

In addition, under 38 C.F.R. § 3.304(f)(3), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

First, it does not appear that appropriate notice has been sent.  Because the record does not reflect that the Veteran received such notice, a remand is required for the RO/AMC to provide the Veteran with the specific VCAA notice letter necessary for PTSD cases based on claimed in-service personal assault.

In addition, the Board finds that the precise nature of the Veteran's claimed mental disorders is still unclear.  As indicated under Clemons, other diagnoses are to be considered as part of the underlying claim.  The evidence to date is somewhat contradictory as to whether or not the Veteran has an acquired psychiatric disorder distinct from his claimed posttraumatic stress disorder.  Accordingly, this claim must be remanded for a comprehensive VA examination to determine the nature and etiology of any and all acquired psychiatric disorders, including, but not limited to, posttraumatic stress disorder and depression. 

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran appropriate VCAA notice compliant with 38 C.F.R. § 3.304(f), as required for posttraumatic stress disorder claims based on in-service personal assault or harassment.  In particularly, notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the claimed in-service stressor.  In addition, the Veteran should be notified of the consolidation of his claim of entitlement to service connection for an acquired psychiatric disorder.

2.  After associating with the claims file all available records and/or responses received from each contacted entity, including the Veteran, and conducting any further development deemed necessary and appropriate, the RO/AMC should prepare a report detailing the occurrence of any specific in-service stressor deemed established by the record.  This report is then to be added to the Veteran's claims file.  If the Veteran's claimed stressor is not corroborated then the RO/AMC should so state in its report.

3.  After all of the above have been accomplished, the RO/AMC should schedule the Veteran for a comprehensive VA psychiatric examination.  Any corroborated stressor should be clearly identified for the examiner.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner should identify any psychiatric disorders currently demonstrated by the Veteran and explain how the diagnostic criteria under the DSM-IV supports the diagnosis or diagnoses.

a.  The examiner must then state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any identified current psychiatric disorder (other than PTSD) began in or is related to active military service.

b.  If the RO/AMC has corroborated any of the Veteran's stressors then the examiner must also state whether it is at least as likely as not (i.e., 50 percent or greater probability) that any identified current posttraumatic stress disorder began in or is related to the Veteran's corroborated stressor(s).

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


